Case 14-02195-JMC-13 Doc Filed 04/18/19 EOD 04/18/19 14:50:39 Pgilof3

Fill in this information to identify the case:

 

 

 

 

 

 

 

 

Debtor 1 Donna Sue Pickel fka Donna Sue Sloan

Debtor 2

(Spouse, if filing) | Kevin Joseph Pickel

United States Bankruptcy Court for the: Southern District of Indiana

Case Number  _ 14-02195-JMC-13 (Stats)

Official Form 4100R

Response to Notice of Final Cure Payment 10/15

 

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.

ee Mortgage Information

Name of creditor: PHH Mortgage Corporation Court Claim no. (if known) 11

Last four digits of any number you use
to identify the debtor's account: 0495

Property address: 4478 Connaught West Drive
Plainfield, IN 46168-7554

FREE Prepetition Default Payments

Check one:
M Creditor agrees that the Debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.

Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default on the creditor's claim.
Creditor asserts that the total prepetition amount remaining unpaid as of the date of this response is:

ee Postpetition Mortgage Payment

 

Check one:

M Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy Code,
including all fees, charges, expenses, escrow, and costs.

The next postpetition payment from the debtor(s) is due on: 05/01/2019
MM/ DD/YYYY

0 Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5) of the Bankruptcy
Code, including all fees, charges, expenses, escrow, and costs.

Creditor asserts that the total amount remaining unpaid as of the date of this response is:

a. Total postpetiton ongoing payments due: (a) $
b. Total fees, charges, expenses, escrow, and costs outstanding: + (b) $
c. Total. Add lines a and b.

Creditor asserts that the debtor(s) are contractually
obligated for the postpetition payment(s) that first became

due on: / /
MM/ DDIYYYY

Official Form 4100R Response to Notice of Final Cure Payment page 1

 
Debtor 1 Donna Sue Pickel fka Donna Sue Sloan Case number (if known) 14-02195-JMC-13

Itemized Payment History

If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s)
are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor
must attach an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through
the date of this response:

e all payments received;
« all fees, costs, escrow, and expenses assessed to the mortgage: and
« all amounts the creditor contends remain unpaid.

 

 

The person completing this response must sign it. The response must be filed as a supplement to the creditor's proof

of claim.

Print:

Company

Address

Contact
Phone
Attorney
File:

 

Check the appropriate box.
O Jam the creditor MI | am the creditor's authorized agent.

| declare under penalties of perjury that the information provided in this response is true and correct to the best of my
knowledge, information, and reasonable belief.

Sign and print your name and your title, if any, and state your address and telephone number if different from the notice address
listed on the proof of claim to which this response applies.

tuatin A. Dunsnolu'

 

 

 

 

 

 

Date 4/18/2019
Signature
Kristin L. Durianski Title _ Attorney
FirstName Middle Name Last Name
Codilis Law, LLC
8050 Cleveland Place
Merrillville, IN 46410
(219) 736-5579 Email _bankruptcy@codilis.com

 

 

1026459

 

Official Form 4100R Response to Notice of Final Cure Payment page 2

 
CERTIFICATE OF SERVICE

I certify that on April 18, 2019, a copy of the attached was filed electronically. Notice of this filing will be sent to the
following parties through the Court's Electronic Case Filing System. Parties may access this filing through the

Court's system.

Robert B. Lynch; erin@lynchandbelch.com
Robert A. Brothers; ecfmail@bobbrothersch13.com
United States Trustee, $.D., IN; ustpregion10.in.ecf@usdoj.gov

I further certify that on April 18, 2019, a copy of the attached was mailed by depositing in the U.S. Mail to the
following:

Donna Sue Pickel

Kevin Joseph Pickel

4478 Connaught W. Drive
Plainfield, IN 46168

Attorneys for Creditor

By: Ku time th. Qunarel—

Kristin L. Durianski 24866-64

Codilis Law, LLC

8050 Cleveland Place
Merrillville, IN 46410
(219) 736-5579
bankruptcy@codilis.com
Atty File: 1026459

This firm is deemed to be a debt collector.
